FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2013 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis S.A. Securities Registration Record No. 175 Santiago, January 8, 2013 Ger. Gen. No. 07 / 2013 Mr. Fernando Coloma C. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Alameda 1449 Santiago, Chile RE: Significant Event To whom it may concern, Pursuant to articles 9 and 10, paragraph 2 of the Securities Market Law (18,045), the provisions of General Norm 30 of the Superintendence, and in the exercise of the powers bestowed upon me, I hereby inform you as significant event that on January 07, our subsidiary Empresa Nacional de Electricidad S.A. (Endesa Chile) has accepted the terms of the final and definitive compensation amount for claims related to the effects of the earthquake on February 27, 2010 . This was informed by the insurance adjuster “Beckett S.A. Liquidadores de Seguros” by letter dated January 7, 2013. Such terms have also been accepted by all insurance companies. Regarding the facilities of Bocamina, property of Endesa Chile, a US$ 85,665,673 compensation agreement has been reached by concept of loss of profits and property damage (US$ 66,165,673 and US$ 19,500,000 respectively), as a result of the aforementioned earthquake. Our subsidiary has received cash advances due to the incident for an amount of US$ 42,665,673. Regarding Bocamina II, also owned by Endesa Chile, the agreement involves compensation of US$112,999,528, of which US$ 2,953,306 correspond to material damages and US$ 110,046.222 to loss of profits as a result of the damage (ALOP). As of December 31, 2012, our subsidiary Endesa Chile will record US$ 114,711,895 in its operating result corresponding to the compensation for loss of profits. The above represents a benefit for Enersis of US$ 55,043,356 after income taxes and excluding the benefit attributable for minority interests of Endesa Chile. Sincerely yours, Massimo Tambosco Deputy Chief Executive Officer cc.: Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Banco Santander Santiago - Bondholders Representative Depósito Central de Valores (Central Securities Depository) Comisión Clasificadora de Riesgos (Risk Classification Commission) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:January 08, 2013
